Name: Council Regulation (EEC) No 1974/87 of 2 July 1987 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 184 / 30 Official Journal of the European Communities 3 . 7 . 87 COUNCIL REGULATION (EEC ) No 1974 / 87 of 2 July 1987 amending Regulation (EEC ) No 727 / 70 on the common organization of the market in raw tobacco (EEC ) No 727 / 70 ( 4 ), as last amended by Regulation (EEC ) No 1576 / 86 ( 5 ) should therefore be amended accordingly , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof , Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the Commission sent the Council on 20 March 1984 a proposal for fixing the export refunds for a number of agricultural products by tender ; whereas this proposal has not yet been adopted by the Council ; whereas the present situation of the world tobacco market is such that the possibility of fixing the export refund on tobacco by this method should be opened immediately ; whereas Regulation Article 1 1 . The following subparagraph shall be added to Article 9 ( 2 ) of Regulation (EEC) No 727 / 70 : 'The refund may be fixed by tender .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN {*) OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 5 ) OJ No L 139 , 24 . 5 . 1986 , p. 1 . (!) OJ No L 89 , 3 . 4 . 1987 , p. 66 . ( 2 ) OJ No C 156 , 15 . 6 . 1987 . ( 3 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 .